Citation Nr: 0120208	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  99- 10 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric 
disability to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
September 1971. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1999 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The issue of service connection for prostatic hypertrophy and 
sterility as secondary to Agent Orange exposure was denied by 
the RO in May 1999.  The veteran filed a notice of 
disagreement, and the RO issued a statement of the case on 
this issue in November 1999.  The veteran then informed the 
RO in December 1999 in a VA Form 9 that he was seeking 
service connection for benign prostatic hypertrophy with 
sterility on a direct basis without regard to presumptions 
pertaining to herbicide exposure.  He has thus withdrawn the 
issue of service connection for benign prostatic hypertrophy 
as due to Agent Orange exposure and filed a new claim for 
service connection for benign prostatic hypertrophy on a 
direct basis.  Both this claim and a claim for service 
connection for headaches raised at a Board hearing at the RO 
in March 2001 have not been developed for appellate review 
and are referred to the RO for appropriate action.  

At the March 2001 Board hearing, it was indicated that the 
issues of service connection for bladder diverticula, 
peripheral neuropathy, and a heart disorder were in appellate 
status.  The veteran's representative indicated he was not 
presenting argument on issues but that these issues would be 
pursued at a later date.  The evidence shows that these 
issues were perfected for appellate review in February 1998.  
In April 1998 the veteran indicated that he was satisfied 
with the grant of service connection for hypertension and 
requested that all appeals be withdrawn. Accordingly, these 
issues are considered withdrawn form appellate consideration.  
The veteran may file to reopen these claims with the 
submission of new and material evidence at any time.  
38 C.F.R. § 3.156 (2000).  After reviewing the statements 
from the veteran and his representative, the Board is of the 
opinion that the issue is more appropriate set forth as 
entitlement to service connection for a psychiatric 
disability to include PTSD.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of the VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminates the 
concept of a well-grounded claim and supersedes the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that the VA cannot assist 
in the development of a claim that is not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, the RO has the 
responsibility of ensuring that all appropriate development 
is undertaken in this case.

The veteran claims service connection for PTSD due to 
stressors that occurred during his Vietnam service.  He 
served on active duty in the Army from August 1969 to 
September 1971, to include duty in Vietnam from September 
1970 to September 1971.  His occupational specialty was a 
carpenter.  

The veteran states that while awaiting a court martial he was 
confined in the stockade for 30 days.  During this time a 
race riot occurred and, and he was struck above the right 
eye. The veteran's service personnel records show he was 
convicted of offenses at a special court martial in July 
1971.

Regarding non-combat stressors, the veteran's statements 
alone are inadequate to prove the occurrence of a stressor in 
service.  Such a stressor must be established by official 
service records or other credible supporting evidence.  Cohen 
v. Brown, 10 Vet.App. 128 (1997); Doran v. Brown, 6 Vet. App. 
283 (1994).  While he is apparently unable to give specific 
details (i.e., names, dates, etc.) of his claimed stressors, 
he reports he was present and heard the screams of 2 soldiers 
who lost their hand in an accident involving a rock crusher 
and was present in a convoy when a bulldozer hit a mine and a 
sniper then fired at the convoy and a bullet came within 10 
feet of his head.  This incident apparently occurred in July 
1971.  During his hearing in March 2001 he stated that the 
operator of the bulldozer was a member of the 169th 
Engineers.  His personnel records reflect that he was 
assigned to Co. C 92nd Engr. Bn. from September 1970 to 
December 1970, to the 515th Engr. Plt. from December 1970 and 
February 1971, and to Co. C 92nd Engr. Bn. From February 1971 
to September 1971.  The Board is of the opinion that an 
attempt should be made to verify these stressors.

In West v. Brown, 7 Vet.App. 70 (1994), the Court held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD. Id. at 98-99.  In West, 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  The Court also held in West 
that a psychiatric examination for the purpose of 
establishing the existence of PTSD was inadequate for rating 
purposes because the examiners relied, in part, on events 
whose existence the Board had rejected.

In an April 1999 statement the veteran referenced treatment 
at a facility in Denver and an Agent Orange examination which 
was conducted on December 18, 1987.  The record shows that 
the veteran underwent a brief examination December 2, 1987 
for Agent Orange at the Springfield out patient clinic.  The 
evidence shows that the veteran was awarded disability 
benefits by the Social Security Administration (SSA) in 
October 1998.  The Board notes that the RO mentions in the 
April 1999 statement of the case that the veteran had 
unverified service in the Navy from October to December 1975.  

Accordingly, this case is REMANDED for the following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any VA and 
private medical records pertaining to 
treatment for psychiatric problems from 
September 1971 to the present.  He should 
be asked to identify the location where 
he received his Agent Orange examination.

2.  The RO should provide the veteran 
with another opportunity to submit 
specific and detailed information 
regarding his reported stressor events.  
Any such information should include his 
unit assignment and date when the 
individuals sustained injuries at the 
rock quarry, the dates, name, and 
location of the facility where he was 
confined when the riot occurred.  He 
should be asked to furnish the dates he 
served in the United States Navy and 
copies on any associated documents. 

3.  The RO is requested to obtain the 
treatment records from the VA facility in 
Denver for 1977, the Agent Orange 
examination that apparently was conducted 
on December 18, 1987, and current 
treatment records from the VA facilities 
in North Hampton and Albany (see hearing 
transcript p. 18).

4.  The RO should take the appropriate 
action to obtain copies of the medical 
evidence on which the October 1998 SSA 
decision was based.  

5.  The RO should request the National 
Personnel Records Center to verify the 
veteran's second period of active duty 
and to furnish the associated service 
medical records. 

6.  The RO should request the United 
States Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, VA 22150, to provide 
any information which might corroborate 
the veteran's reported stressors. 
USASCRUR should be requested identify any 
other sources which may have pertinent 
information.

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
section 3 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, and 
5103A) are fully complied with and 
satisfied.

8.  A VA examination should be performed 
by a psychiatrist in order to determine 
the nature and severity of any 
psychiatric illness, to include PTSD.  
The claims folder and a copy of this 
Remand must to be made available to the 
examiner in conjunction with the 
examination.  All indicated tests are to 
be conducted. The RO is to inform the 
examiner that only a stressor(s) which 
have been verified by the RO or Board may 
be used as a basis for a diagnosis of 
PTSD. 

If the diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
whether the stressors found to be 
established by the record were sufficient 
to produce PTSD; and whether there is a 
link between the current symptomatology 
and one or more of the inservice 
stressors found to be established by the 
record.

If a psychiatric disorder other than PTSD 
is diagnosed, the psychiatrist should 
render an opinion as to whether it is as 
likely as not that the disability is 
related to the veteran's active military 
duty.  A complete rationale for any 
opinion expressed must be provided.

9.  The RO should thereafter readjudicate 
the issue of entitlement to service 
connection for a psychiatric disability, 
to include PTSD.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
a supplemental statement of the case.  
The supplemental statement of the case 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


